Title: To Alexander Hamilton from Benjamin Brookes, 30 May 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro. May 30. 1799.
          
          I am Honoured with your two Letters dated New york the 15. & 17. Instant Covering the Arangement of the 2 Regemt. of Artillerist & Ingeneurs designating the Command of Each Batallion & am pleased My station is at New York as from its healthy situation & polite inhabitants May promise Myself allmost every thing that Can Make a Soldiers Life agreable, whilst in garrison—
          I shall in Obediance to your orders prepare & make my arangements to Meet you in New York as Soon as possable, but having much to do, & some Business of Consequence to Arange, May Detain Me, at all Events Not Longer than the first of July. But should My Duty, in your Judgment require My Attendance sooner—will most Chearfully Obey When ever you Command—Leaving to Chance the Necessary application of a Married Man—which I Trust will appoligise th the you be a Sufficient Excuse, for My Absence
          I shall be Highly Gratifyed with your Answer & be Much Obliged to you Sir, to be informed wether Colo. Doughty has resigned & What Mode is Esstablished in the Army for promotion—I Well know the Old army Establishment, but am ignorant as to the New
          I Last post receivd a Letter from Lt. George Washington Duncan informing Me, as there was no Colo. to the Regt. Applyed to fill one of the Staff Appointments of —— Answering his Letter & wish for information on the Subject.
          I shall Visit the Garrison at West Point on my Way to N York agreable to your orders where I Observe some of the Officers Belonging to My Batallion are on Duty. others at Reading. Lt. Philip Stewart N Jersey & Partrick C Harris N Carolina will be ordered to Join the Troops at New York.
          with respectfull attention I am Sir Your Obt. Servt
          
            Benja Brookes
          
        